Case 3:20-cv-00191-MMH-JBT Document 20 Filed 12/08/20 Page 1 of 2 PageID 414




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                       JACKSONVILLE DIVISION


   EDITH RENFROE,

                    Plaintiff,

   v.                                                                  Case No. 3:20-cv-191-J-34JBT

   NATIONSTAR MORTGAGE, LLC,

                    Defendant.
                                                      /

                                                    ORDER

           THIS CAUSE is before the Court on Plaintiff Edith Renfroe’s Amended Complaint

   and Request for Preliminary Injunction (Doc. 19; Amended Complaint), filed on December

   1, 2020. Although Renfroe styles her Amended Complaint as including a request for

   preliminary injunction, the Court will not consider her request as it—again—is not properly

   before the Court. 1

           Accordingly, it is

           ORDERED:


   1  On March 4, 2020, this Court entered an order, see Order (Doc. 3; March 4 Order), denying Renfroe’s first
   request for a preliminary injunction, which she included in her initial complaint, see Verified Complaint and
   Request for Preliminary Injunctive Relief and Stay Foreclosure Sale (Doc. 1; Initial Complaint). In the March
   4 Order, the Court identified a litany of procedural errors Renfroe committed regarding her request for an
   injunction. See generally March 4 Order. Additionally, in the March 4 Order, the Court explained, inter
   alia, that Renfroe had entirely failed to show a likelihood of success on the merits, as required by the Federal
   Rules of Civil Procedure and the Local Rules, United States District Court, Middle District of Florida. Id.
   Despite the Court’s explanation of the Initial Complaint’s many shortcomings, on March 16, 2020, Renfroe
   filed a motion for reconsideration of the March 4 Order. See Plaintiff’s Motion for Reconsideration of Order
   on Preliminary Injunction based on per Fed. R. C.P. 65 and Local R. 4.05 and 4.06 (Doc. 7; Motion for
   Reconsideration). The Court denied her Motion for Reconsideration on September 2, 2020. See Order
   (Doc. 17; September 2 Order). In doing so, the Court again emphasized several of the numerous
   deficiencies in Renfroe’s Initial Complaint. See generally September 2 Order. Despite the Court’s
   repeated admonitions regarding Renfroe’s initial request for injunctive relief, in the Amended Complaint
   Renfroe has rectified only one of the litany of deficiencies the Court has previously identified. See generally
   Amended Complaint.
Case 3:20-cv-00191-MMH-JBT Document 20 Filed 12/08/20 Page 2 of 2 PageID 415




          To the extent Plaintiff Edith Renfroe seeks preliminary injunctive relief in her

   Amended Complaint and Request for Preliminary Injunction, such a request is not properly

   before the Court and thus the Court will not consider the request.

          DONE AND ORDERED in Jacksonville, Florida on December 8, 2020.




   lc27

   Copies to:
   Pro Se Parties
   Counsel of Record




                                              -2-
